960 F.2d 154
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Henk VISSER, Petitioner.
No. 326.
United States Court of Appeals, Federal Circuit.
Feb. 19, 1992.

1
On Petition for Writ of Mandamus.


2
PETITION DISMISSED.

ORDER

3
PLAGER, Circuit Judge,


4
Henk Visser has submitted a document labelled "Petition for Writ of Mandamus."


5
On January 10, 1992, this court affirmed the Claims Court's seven orders dismissing Visser's complaints for lack of jurisdiction.   Visser v. United States, No. 91-5129.   Visser's petition repeats the allegations of government "conspiracies" presented in his appeal.   These allegations do not constitute a petition for writ of mandamus.


6
Accordingly,

IT IS ORDERED THAT:

7
Visser's petition is dismissed.